On August 29, 2007, this court permanently disbarred respondent, Richard Ford Smith Jr., Attorney Registration No. 0018125, last known address in Cleveland, Ohio, from the practice of law pursuant to Gov.Bar R. V(6)(B)(1).
On September 17, 2009, relator, Cuyahoga County Bar Association, filed with this court a motion for an order to appear and show cause why respondent should not be found in contempt for failing to obey this court’s August 29, 2007 order of disbarment.
On November 3, 2009, this court ordered respondent to appear in person before the court on December 1, 2009. Respondent appeared before the court on the scheduled date. Upon consideration thereof,
It is ordered by this court that respondent is found in contempt. It is further ordered that respondent is fined $2,000 ($1,000 for each of the two appearances set forth in relator’s motion); however, $1,000 of the fine will be waived if respondent enters into an agreement, within 30 days of the date of this order, with the Clients Security Fund for repayment of the full amount of all awards made against him by the fund. Respondent shall begin payment within 30 days of the date of this order, and full repayment to the Clients Security Fund of all awards against respondent must be made within two years of the date of this order. At the end of the two-year period, respondent shall file proof with the court that he has fully reimbursed the fund. If respondent fails to reimburse the fund for all awards against him within two years of the date of this order, the remaining $1,000 of the fine will be imposed.
It is further ordered that respondent shall pay $1,000 of the fine to the Clerk’s Office within 90 days of the date of this order. If the fine is not paid within 90 days from the date of this order, interest at the rate of 10 percent per annum shall accrue on the unpaid fine, and the matter will be referred to the office of the Attorney General for collection.
It is further ordered, sua sponte, that all documents filed with this court in this case shall meet the filing requirements set forth in the Rules of Practice of the Supreme Court of Ohio, including requirements as to form, number, and timeliness of filings. All case documents are subject to Rules 44 through 47 of the Rules of Superintendence for the Courts of Ohio, which govern access to court records.
It is further ordered, sua sponte, that service shall be deemed made on respondent by sending this order and all other orders in this case to respondent’s last known address.
Pfeifer, Lundberg Stratton, and O’Connor, JJ., concur in the sanction but would allow the entire $2,000 fine to be waived if respondent repays the full amount of all awards made against him by the Clients Security Fund.